Name: Commission Implementing Regulation (EU) NoÃ 95/2012 of 6Ã February 2012 amending Regulation (EU) NoÃ 1125/2010 as regards the intervention centres for cereals in Germany
 Type: Implementing Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 7.2.2012 EN Official Journal of the European Union L 34/1 COMMISSION IMPLEMENTING REGULATION (EU) No 95/2012 of 6 February 2012 amending Regulation (EU) No 1125/2010 as regards the intervention centres for cereals in Germany THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) The Annex to Commission Regulation (EU) No 1125/2010 of 3 December 2010 determining the intervention centres for cereals and amending Regulation (EC) No 1173/2009 (2) designates the intervention centres for cereals. (2) In accordance with Article 55(1) of Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3), Germany has communicated to the Commission the amended list of its intervention centres for cereals and the list of storage premises attached to those centres which have been approved as fulfilling the minimum standards required by EU legislation (4). (3) Regulation (EU) No 1125/2010 should therefore be amended accordingly, and the list of storage premises attached thereto should be published on the Internet, together with all the information required by the operators concerned by the public intervention. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1125/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2010, p. 10. (3) OJ L 349, 29.12.2009, p. 1. (4) The addresses of the storage premises of the intervention centres are available on the European Commission website CIRCA (http://circa.europa.eu/Public/irc/agri/cereals/library?l=/publicsdomain/cereals/intervention_agencies&vm=detailed&sb=Title). ANNEX In the Annex to Regulation (EU) No 1125/2010, the section entitled GERMANY is replaced by the following: §GERMANY Andernach Aschersleben Augsburg Bad Gandersheim Bad Oldesloe Beverungen Brake Bremen BÃ ¼delsdorf BÃ ¼lstringen BÃ ¼sum ButtstÃ ¤dt Dessau-RoÃ lau Drebkau Ebeleben Eberswalde Eilenburg Emden Gransee Halle Hamburg Hanau Heiligenhafen Hildesheim Holzminden Hoya Itzehoe Kappeln KarstÃ ¤dt Ketzin Kiel Krefeld Kyritz LÃ ¼beck LÃ ¼neburg Magdeburg Malchin Mannheim Neubrandenburg Nienburg Nordhackstedt Northeim Ochsenfurt Pasewalk Querfurt Regensburg Rethem/Aller Riesa Rinteln Rosdorf Rostock Salzhemmendorf Salzwedel Schwerin Stralsund Stuttgart Torgau Trebsen WÃ ¼rzburg Ziegra-Knobelsdorf §